ORDER

PER CURIAM.
On January 21, 1994, movant, David Lee Rayford, was delivered to the Missouri Department of Corrections to serve a ten-year sentence as a prior and persistent offender on the charge of burglary second degree, § 569.170 RSMo 1994. On November 14, 1994, he filed a Rule 24.035 motion for post conviction relief.
The motion court dismissed the motion as untimely under Rule 24.035(b). The rule allows ninety days after delivery to the custody of the Department of Corrections to file a motion for post conviction relief. “The time limitations contained in Rules 24.035 and 29.15 are valid and mandatory.” Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989). Dismissal of the motion was mandatory. An extended opinion would have no precedential value. Judgment affirmed in accordance with Rule 84.16(b).